 


109 HRES 739 IH: Expressing the sense of the House of Representatives that the President should declare lung cancer a public health priority and should implement a comprehensive inter-agency program that will reduce lung cancer mortality by at least 50 percent by 2015.
U.S. House of Representatives
2006-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 739 
IN THE HOUSE OF REPRESENTATIVES 
 
March 28, 2006 
Mr. Shaw submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Expressing the sense of the House of Representatives that the President should declare lung cancer a public health priority and should implement a comprehensive inter-agency program that will reduce lung cancer mortality by at least 50 percent by 2015. 
 
 
Whereas lung cancer is the leading cause of cancer death for both men and women, accounting for 28 percent of all cancer deaths; 
Whereas lung cancer kills more people annually than breast cancer, prostate cancer, colon cancer, liver cancer, melanoma and kidney cancer combined; 
Whereas since the National Cancer Act of 1971, coordinated and comprehensive research has elevated the five year survival rates for breast cancer to 87 percent, for prostate cancer to 99 percent, and for colon cancer to 64 percent, which are decreases in mortality we should seek to replicate; 
Whereas the survival rate for lung cancer is still only 15 percent and will require similar coordinated and comprehensive research to achieve decreases in mortality; 
Whereas 60 percent of lung cancer is now diagnosed in nonsmokers and former smokers; 
Whereas two-thirds of nonsmokers diagnosed with lung cancer are women; 
Whereas certain minority populations, such as black males, have disproportionately high rates of lung cancer incidence and mortality, notwithstanding their lower smoking rate; 
Whereas “baby boomer” generation Americans are now entering their sixties, the most common age for cancer development; 
Whereas tobacco addiction and exposure to other lung cancer carcinogens, such as Agent Orange and other herbicides and battlefield emissions, are serious problems among military personnel and war veterans; 
Whereas the National Cancer Institute’s Lung Cancer Progress Review Report of 2001 stated that funding for lung cancer research was far below the levels characterized for other common malignancies and far out of proportion to its massive health impact; 
Whereas the Lung Cancer Progress Review Report identified as its highest priority the creation of integrated, multidisciplinary, multi-institutional research consortia organized around the problem of lung cancer rather than around specific research disciplines; and 
Whereas the Federal Government should enhance its response to the issues raised in the Lung Cancer Progress Review Report: Now, therefore, be it 
 
That it is the sense of the House of Representatives that the President should— 
(1)declare lung cancer a public health priority and immediately lead a coordinated effort to reduce the mortality rate of lung cancer by 50 percent by 2015; 
(2)direct the Secretary of Health and Human Services to increase funding for lung cancer research and other lung cancer related programs within a coordinated strategy and defined goals, including, but not limited to— 
(A)translational research and specialized lung cancer research centers; 
(B)expansion of existing multi-institutional, population-based screening programs incorporating state-of-the-art image processing, centralized review, clinical management, and tobacco-cessation protocols; 
(C)research on disparities in lung cancer incidence and mortality rates; 
(D)graduate medical education programs in thoracic medicine and cardiothoracic surgery; 
(E)new programs within the Food and Drug Administration to expedite the development of chemoprevention and targeted therapies for lung cancer; 
(F)annual reviews by the Agency for Healthcare Research and Quality of lung cancer screening and treatment protocols; 
(G)the appointment of a lung cancer director within the Centers for Disease Control and Prevention with authority to improve lung cancer surveillance and screening programs; and 
(H)lung cancer screening demonstration programs under the direction of the Centers for Medicare & Medicaid Services; 
(3)direct the Secretary of Defense, in conjunction with the Secretary of Veterans Affairs, to develop a broad-based lung cancer screening and disease management program among military personnel and veterans, and to develop technologically advanced diagnostic programs for the early detection of lung cancer; 
(4)request the cooperation of other agencies of the Federal Government, such as the Department of Energy and the Environmental Protective Agency, with expertise in additional areas that could be utilized to achieve the goal of reducing lung cancer mortality; 
(5)appoint a Lung Cancer Scientific and Medical Advisory Committee composed of medical, scientific, pharmaceutical, and patient advocacy representatives to work with the National Lung Cancer Public Health Policy Board and to report to the President and the Congress on the progress and the obstacles in achieving the mission as described in paragraph (1); and 
(6)convene a National Lung Cancer Public Health Policy Board that is composed of multi-agency and multi-department representatives and at least three members of the Lung Cancer Scientific and Medical Advisory Committee, and that will oversee and coordinate all efforts to accomplish the mission of reducing lung cancer mortality rate by 50 percent by 2015. 
 
